Joseph J. Weiss v. Commissioner.Weiss v. CommissionerDocket No. 1193-63.United States Tax CourtT.C. Memo 1965-80; 1965 Tax Ct. Memo LEXIS 251; 24 T.C.M. (CCH) 432; T.C.M. (RIA) 65080; April 5, 1965*251  Carl M. Siegel, New Center Bldg., Detroit, Mich., for the petitioner. Charles R. Abbott and Robert W. Siegel, for the respondent.  MULRONEY Supplemental Memorandum Opinion  MULRONEY, Judge: Motion has been filed by respondent requesting this Court to rule upon a bad debt issue claimed by petitioner in an amendment to his petition. The Court now realizes it overlooked this issue in its opinion, filed February 8, 1965, and designated as T.C. Memo 1965-20">T.C. Memo. 1965-20. Said motion has been granted and the Court now makes the following supplement to said opinion stating and deciding said issue. Weiss, by an amendment to conform to proof, filed June 24, 1964 (the same day he filed his brief), amended his petition to seek a bad debt loss on the Abe Kotzen $3,000 obligation in the year 1958. In the amendment he alleged he had placed the note in judgment against Kotzen in 1958 and had not collected it. Respondent in his answer to this amendment filed July 20, 1964, admitted that Weiss had obtained a judgment against Kotzen in the year 1958 and the judgment was not collected. He denied the remaining allegations of fact and prayed that the bad debt loss in 1958 be denied. *252  This issue is really not argued at all in any of the filed briefs. Weiss' brief amounts to little more than a statement of issues and contentions. Respondent's reply brief filed two days after his answer to the said amendment, does not mention the issue. What evidence there is on the alleged 1958 bad debt loss supports Weiss. He testified as to the advancement to Abe Kotzen as part of a real estate deal that never went through and his fruitless efforts to collect from Kotzen, and his suit and recovery of judgment in 1958 against Kotzen for $3,000 in the Common Pleas Court of Detroit. He introduced a copy of the judgment entry for $3,000, plus $8 costs, and a photostatic copy of the execution issued on the judgment and its return maked "not satisfied" by the bailiff. We hold Weiss is entitled to the claimed business bad debt loss in 1958. As previously indicated, Decision will be entered under Rule 50.